Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Frank Johnson on 6/28/2022.

1.	(Presently Amended) A computer-implemented method, comprising:
receiving, from a mobile device, information associated with arrival of a vehicle at a location, the vehicle associated with the mobile device and having a motion towards the location;
receiving from the mobile device first orientation data and first positioning data;
generating a motion profile of the vehicle corresponding to the motion of the vehicle based at least in part on a sensor fusion algorithm that uses a particle filter, a previously determined position of the vehicle, the first orientation data, and the first positioning data from the mobile device, the previously determined position of the vehicle determined based at least in part on second positioning data from the mobile device, the second positioning data previously received from the mobile device;
receiving, from a camera at the location, a plurality of images that identifies a candidate motion of a candidate vehicle of a plurality of vehicles through at least a portion of the location, the portion of the location being within a field of view of the camera; 
generating a candidate motion profile of the candidate vehicle based at least in part on determining motion of the candidate vehicle, the motion of the candidate vehicle determined using the plurality of images and a change in pixels and colors of the pixels in the plurality of images, the candidate motion profile corresponding to the candidate motion of the candidate vehicle; 
generating a score based at least in part on comparing the motion profile with the candidate motion profile;
determining, based at least in part on the score, that the candidate vehicle is the vehicle;
determining a parking location of the vehicle at the location; and
transmitting a message to a computing device of an associate at the location, the message including the parking location and indicating that a user associated with the mobile device has arrived at the parking location to pick up an item. 

2.	(Original) The computer-implemented method of claim 1, wherein the candidate vehicle is a first candidate vehicle, the candidate motion is a first candidate motion, and the candidate motion profile is a first candidate motion profile, the plurality of images also identifying a second candidate motion of a second candidate vehicle through at least the portion of the location, and wherein determining that the first candidate vehicle is the vehicle further comprises:
generating a second candidate motion profile of the second candidate vehicle based at least in part on the plurality of images, the second candidate motion profile corresponding to the second candidate motion of the second candidate vehicle;
generating a second score based at least in part on comparing the first candidate motion profile with the second candidate motion profile; and
determining that the score is greater than the second score.

3.	(Original) The computer-implemented method of claim 1, wherein the mobile device is a mobile phone that includes at least one of (1) an inertial measurement unit (IMU) or (2) a global positioning system (GPS) receiver. 

4.	(Original) The computer-implemented method of claim 1, wherein the motion profile and the candidate motion profile, respectively, include information indicating one or more turns of the vehicle and the candidate vehicle within a particular time interval. 

5.	(Presently Amended) A non-transitory computer-readable storage medium storing computer-executable instructions that, when executed by a computer system, configure the computer system to perform operations comprising:
receiving, from a mobile device, information associated with arrival of a vehicle at a location, the vehicle associated with the mobile device and having a motion towards the location;
receiving, from the mobile device, first orientation data and first positioning data;
generating a motion profile of the vehicle corresponding to the motion of the vehicle based at least in part on a sensor fusion algorithm that uses a particle filter, a previously determined position of the vehicle, the first orientation data, and the first positioning data from the mobile device, the previously determined position of the vehicle determined based at least in part on second positioning data from the mobile device, the second positioning data previously received from the mobile device;
receiving, from a camera at a location, a plurality of images that identifies a candidate motion of a candidate vehicle of a plurality of vehicles through at least a portion of the location, the portion of the location being within a field of view of the camera;
generating a candidate motion profile of the candidate vehicle based at least in part on determining motion of the candidate vehicle, the motion of the candidate vehicle determined using the plurality of images and a change in pixels and colors of the pixels in the plurality of images, the candidate motion profile corresponding to the candidate motion of the candidate vehicle; 
generating a score based at least in part on comparing the motion profile with the candidate motion profile;
determining, based at least in part on the score, that the candidate vehicle is the vehicle;
determining a parking location of the vehicle at the location; and
transmitting a message to a computing device of an associate at the location, the message including the parking location and indicating that a user associated with the mobile device has arrived at the parking location to pick up an item.

6.	(Presently Amended) The non-transitory computer-readable storage medium of claim 5, wherein the score corresponds to a probability that the candidate vehicle is the vehicle.

7.	(Presently Amended) The non-transitory computer-readable storage medium of claim 6, wherein the candidate vehicle is a first candidate vehicle, candidate motion is a first candidate motion, and the candidate motion profile is a first candidate motion profile, the candidate vehicle being one of a plurality of candidate vehicles within the field of view of the camera, the plurality of images also identifying a second candidate motion of a second candidate vehicle of the plurality of candidate vehicles through at least the portion of the location, and wherein determining that the vehicle is the first candidate vehicle further comprises:
generating a second candidate motion profile of the second candidate vehicle based at least in part on the plurality of images, the second candidate motion profile corresponding to the second candidate motion of the second candidate vehicle;
generating a second score based at least in part on comparing the motion profile with the second candidate motion profile; and
determining that the score is greater than the second score.

8.	(Presently Amended) The non-transitory computer-readable storage medium of claim 6, wherein the score is adjusted up or down in real-time based at least in part on at least one of: (1) new motion data received from the mobile device, or (2) new images received from the camera. 

9.	(Presently Amended) The non-transitory computer-readable storage medium of claim 6, wherein determining that the candidate vehicle is the vehicle further comprises:
determining that the score matches a predetermined threshold value.

10.	(Presently Amended) The non-transitory computer-readable storage medium of claim 5, wherein the location corresponds to a parking lot, at least a portion of the parking lot being reserved for vehicles to park in a location that is not a demarcated parking space. 

11.	(Presently Amended) The non-transitory computer-readable storage medium of claim 5, wherein generating the motion profile further comprises:
inputting the motion data into the sensor fusion algorithm that utilizes a Kalman filter. 

12.	(Presently Amended) The non-transitory computer-readable storage medium of claim 5, wherein the motion profile and the candidate motion profile, respectively, include information indicating an aspect of the motion and the candidate motion occurring within a particular time interval.

13.	(Presently Amended) A system, comprising:
one or more cameras; and
a computer system communicatively coupled with the one or more cameras, the computer system comprising one or more processors and one or more non-transitory computer-readable storage media storing instructions that, upon execution by the one or more processors, cause the computer system to, at least:
receive, from a mobile device, information associated with arrival of a vehicle at a location, the vehicle associated with the mobile device and having a motion towards the location;
receive, from the mobile device, first orientation data and first positioning data;
generate a motion profile of the vehicle corresponding to the motion of the vehicle based at least in part on a sensor fusion algorithm that uses a particle filter, a previously determined position of the vehicle, the first positioning orientation data, and the first positioning data from the mobile device, the previously determined position of the vehicle determined based at least in part on second positioning data from the mobile device, the second positioning data previously received from the mobile device;
receive, from the one or more cameras at the location, a plurality of images that identifies a candidate motion of a candidate vehicle of a plurality of vehicles through at least a portion of the location, the portion of the location being within a field of view of at least one of the one or more cameras;
generate a candidate motion profile of the candidate vehicle based at least in part on determining motion of the candidate vehicle, the motion of the candidate vehicle determined using the plurality of images and a change in pixels and colors of the pixels in the plurality of images, the candidate motion profile corresponding to the candidate motion of the candidate vehicle;
generate a score based at least in part on comparing the motion profile with the candidate motion profile; 
determine, based at least in part on the score, that the candidate vehicle is the vehicle;
determine a parking location of the vehicle at the location; and
transmit a first message to a computing device of an associate at the location, the first message including the parking location and indicating that a user associated with the mobile device has arrived at the parking location to pick up an item. 

14.	(Presently Amended) The system of claim 13, wherein the one or more cameras comprise a first camera and a second camera, and wherein the second camera and the first camera have overlapping fields of view; and 
the one or more computer-readable storage media store further instructions that, when executed by the one or more processors, further cause the computer system to: 
correlate the overlapping fields of view based at least in part on a physical characteristic of the candidate vehicle; and
generate, based at least in part on the correlating, a virtual field of view; and
generate the candidate motion profile based at least in part on the virtual field of view.

15.	(Presently Amended) The system of claim 13, wherein the candidate vehicle is one of the plurality of vehicles one or more non-transitory computer-readable storage media store further instructions that, when executed by the one or more processors, further cause the computer system to:
generate a distinguishing indicator associated with the candidate vehicle; and
transmit a second message including the distinguishing indicator to the computing device for presentation to the associate for use in distinguishing the candidate vehicle among the plurality of vehicles. 

16.	(Presently Amended) The system of claim 13, wherein generating the candidate motion profile further comprises:
determining a first pixel-based representation corresponding to the candidate vehicle within a first image of the plurality of images;
determining a second pixel-based representation corresponding to the candidate vehicle within a second image of the plurality of images that is subsequent to the first image; and
determining that an aspect of the candidate motion has changed based at least in part on a difference between the first pixel-based representation and the second pixel-based representation. 

17.	(Original) The system of claim 13, wherein generating the candidate motion profile further comprises:
inputting the plurality of images into a neural network that is trained to detect at least one aspect of the candidate motion. 

18.	(Previously presented) The system of claim 13, the one or more non-transitory computer-readable storage media storing further instructions that, when executed by the one or more processors, further cause the computer system to:
determine, based at least in part on the motion data, that the mobile device is within a threshold range of the location; and
initiate generating the candidate motion profile based at least in part on determining that the mobile device is within the threshold range. 

19.	(Presently Amended) The system of claim 13, wherein generating the score further comprises:
receiving physical characteristics data corresponding to at least one physical characteristic of the vehicle; and
detecting, based at least in part on the plurality of images, that the at least one physical characteristic of the vehicle is also characteristic of the candidate vehicle.

20.	(Original) The system of claim 13, wherein only a portion of the candidate object is captured within the field of view of the at least one of the one or more cameras, the portion being independent of a unique physical characteristic of the object.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/QUN SHEN/
Primary Examiner, Art Unit 2661